UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-7346


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN LYNN LATTAKER, a/k/a Edward Miller,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. David Shepardson Cayer, Magistrate Judge. (3:07-cr-00094-RJC-DSC-1)


Submitted: February 17, 2022                                  Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Lynn Lattaker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Lynn Lattaker seeks to appeal the magistrate judge’s order granting the

Government’s motion and authorizing the Bureau of Prisons to turn over to the clerk of the

district court $4,526.76 in his inmate trust account as payment for the monetary penalties

imposed in his criminal case. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Midland Asphalt Corp. v. United States, 489 U.S. 794, 798-99 (1989);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). The order Lattaker

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2